Per Curiam.
The preponderance of the evidence produced upon the trial of this case, instead of being manifestly and palpably in favor of the verdict, which would have to be shown in order to warrant a reversal of the order appealed from,—Hicks v. Stone, 13 Minn. 434, (Gil. 398,)—was manifestly and palpably opposed to the verdict. It was abundantly established by the testimony, none of which seems to have been contradicted, that the plaintiff bank purchased the note in question in the due course of business, in good faith, before maturity, and for value. It was also affirmatively shown by the plaintiff that at the time of the purchase it had no notice whatsoever of any agreement entered into by the payee, which tended in any degree to impair the negotiable character of the paper. The court below was fully justified in making the order setting aside the verdict, and granting a new trial.
Order affirmed.